Citation Nr: 0738230	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling from March 31, 2005.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision that 
granted service connection for PTSD, and on appeal of a 
January 2006 rating decision that denied service connection 
for migraine headaches.  Both of these decisions were issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, March 31, 2005.


FINDINGS OF FACT

1.  The veteran's PTSD results in deficiencies in most areas 
and an inability to establish effective relationships; his 
symptoms include episodes of suicidal ideation, panic attacks 
and depression.

2.  The veteran has migraine headaches caused by his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the 
veteran's PTSD have been met, effective from March 31, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  The veteran's migraine headaches are proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2005, November 2005, March 2006, and April 2006.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claims.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

PTSD

The file contains records from the Columbia VA medical center 
(VAMC) dated from October 2004 through July 2006 regarding 
treatment for PTSD.  Specifically, an entry dated in January 
2005 noted that the veteran described an inability to 
concentrate and focus for the last 8-12 months and noted that 
in his head it felt like someone was constantly changing the 
channels and four different radio stations were going on in 
his head at the same time.  He also reported occasional 
thoughts of the Vietnam war with no flashbacks.  An entry 
dated in March 2005 noted that the veteran called his 
physician reporting that he was feeling anxious, depressed, 
overwhelmed and was having suicidal thoughts.  He was advised 
to come to the VAMC, at which point he was admitted.  At 
admission, the veteran reported feeling depressed for 5 or 6 
months and was having problems concentrating, and reported 
feelings of hopelessness, flashbacks and suicidal thoughts.  
The veteran was prescribed medication, and the veteran 
reported that since discharge from the hospital, he was doing 
better, in that he was not experiencing suicidal thoughts and 
was less isolated socially with the help of his wife.  An 
entry dated in April 2006 diagnosed the veteran with moderate 
PTSD and noted that he presented appropriately dressed and 
groomed, and had normal motor and speech, and assigned him a 
GAF of 70.   A June 2006 entry noted that the veteran 
reported an improvement in his PTSD symptoms with several 
recent changes including retirement from a previous job and 
starting to work part time; however, the veteran noted that 
he was still experiencing panic attacks.  The examiner noted 
that his affect was constricted, tired, and his cognition was 
intact.

A VA PTSD examination dated in August 2005 diagnosed the 
veteran with PTSD and major depressive disorder, assigned him 
a GAF of 53, and noted that he exhibited moderate to 
considerable symptoms associated with PTSD and depression.  
At this examination, the veteran noted that he felt panic and 
had intense fear associated with flashbacks which he 
experienced about once a week.  The veteran reported that 
when he has flashbacks, he can taste the blood, smell his 
surroundings and see it; and reported intrusive thoughts 
about Vietnam on a daily basis.  The examiner noted that the 
veteran reported with a constricted range of affect and 
described emotional detachment from others.  The examiner 
noted that overall, his impairment was in the moderate to 
considerable range; with occupational impairment considered 
to be moderately to considerably impaired, and social 
impairment also moderately to considerably impaired.

A February 2006 mental status examination diagnosed the 
veteran with PTSD, a panic disorder and major depression, in 
partial remission.  The examiner noted that the veteran was 
experiencing severe symptoms of panic disorder and PTSD, with 
major depression; and noted that he was having an extremely 
difficult time concentrating and had some marked impairment 
in his ability to remember.  The examiner noted that the 
veteran was not able to understand, remember or carry out 
detailed instructions and would have marked to severe 
impairment in his ability even to carry out the simplest 
instructions; which in turn, had resulted in an inability to 
respond to work pressures.  The examiner noted that he would 
not be able to set a consistent work pace, perform activities 
on a schedule, maintain regular attendance or complete an 
entire workday or week.  Further, the examiner noted that he 
would not be able to maintain an ordinary routine on the job 
without special supervision due to distractibility and 
concentration problems.  In terms of his social impairment, 
the examiner noted that he had become more socially isolated 
but was still able to interact appropriately with others, 
although he had problems requesting assistance and accepting 
criticism.

A private psychiatric examination was conducted in February 
2007 by D.S-W., M.D.  She diagnosed the veteran with chronic 
PTSD and moderate major depression without psychotic 
features, and stated that it was clear that the veteran had 
serious social impairment and moderate impairment in 
occupational functioning which necessitated him decreasing 
his work hours and changing jobs, and noted that his serious 
impairment in occupational functioning warranted a GAF of 45.

In March 2007, the veteran was afforded a VA PTSD 
examination.  At this examination, the veteran reported that 
his mental health continued to get worse.  When questioned 
about his work history, the veteran reported that he was the 
director of operations for his state disability office; 
however, he noted that he was strongly encouraged to leave 
when he started having problems in the late fall of 2005, 
when he became unable to perform his job duties.  
Specifically, the veteran noted that he was having problems 
concentrating and was being irritable, and noted that at one 
point he missed a whole month of work because of his 
symptoms; and stated that he finally ended up leaving in 
March 2006.  At the time of the examination, the veteran 
stated that he was working part time doing some entry level 
work at a medical school, and noted that his work arrangement 
was only working out because his employer was really trying 
to work with him, noting that if he got upset while at work, 
he was allowed to go talk to someone about it or just go 
home.  When questioned about his relationships with others, 
the veteran reported that he had been married once for 25 
years and had two sons, and stated that his wife was very 
supportive and noted that he was close to his sons and always 
had been.  The veteran denied having any close friends, but 
stated that he has a number of casual friends, and noted that 
he and his wife have a couple that they see about twice a 
month for dinner.  As far as activities or hobbies, the 
veteran noted that he paints, goes on walks, and tries to 
read, but that he can only read a page or two before he puts 
it down.

On examination, the examiner reported that his mood was 
depressed and his affect was constricted, and it was clear 
that irritability was bubbling under the surface.  The 
examiner noted that he demonstrated problems with 
concentration and mild problems with memory; and stated that 
his thought process was logical and coherent and his thought 
content was devoid of any current auditory or visual 
hallucinations, although he reported such symptoms in the 
context of flashbacks and nightmares.  The examiner stated 
that no delusional content was noted and he denied any 
current suicidal or homicidal ideation, and denied a history 
of suicide attempts.  The veteran reported being physically 
aggressive in the past, but said that this was more than 30 
years ago, although the veteran did note that he tried to 
avoid conflict for fear of an angry outburst.  The examiner 
noted that he was cooperative and pleasant; and noted that 
his memory was mildly impaired for immediate information, but 
was fairly intact for recent and remote events.  The examiner 
noted that the veteran was not able to concentrate well 
enough to spell "world" backwards, but was able to 
interpret a proverb.  The examiner assigned the veteran an 
Axis I diagnosis of PTSD and Major Depressive disorder, Axis 
II was deferred; Axis III, per the veteran, reported his 
physical conditions; and the Axis IV diagnosis noted that the 
veteran had problems coping and stated that he had very 
limited employment, noting that the only reason that his job 
was working out was because his employers were really working 
with him; and an Axis V GAF of 49.  The examiner went on to 
note that that the veteran reported feeling anxious all the 
time, irritable and weepy, and noted that he had intrusive 
thoughts about his combat experience almost daily, nightmares 
3-4 times a week, and flashbacks 3-4 times a week where he 
"tasted blood", hyperventilated, and perspired.  The 
veteran also noted that he had suicidal ideation at times, 
but denied any current intent or plan to act on it, and noted 
that his symptoms do not impact his activities of daily 
living such as feeding, bathing or toileting himself.  
Overall, the examiner opined that his level of disability was 
in the severe range, noting that his ability to maintain 
employment and perform job duties in a reliable, flexible and 
efficient manner was severely impaired.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the veteran's disability 
to determine if the evidence of record entitles him to a 
rating higher than 50 percent at any point since the initial 
award of service connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R.  § 
4.126(b).  

In this case, the Board finds that the veteran is entitled to 
a 70 percent evaluation for his PTSD, effective from March 
31, 2005, the date service connection was warranted.  The 
March 2007 examination revealed that the veteran's PTSD had 
resulted in deficiencies in most areas, including judgment, 
thinking and mood, and most significantly in his inability to 
function independently, appropriately and effectively in a 
work environment.  During this March 2007 examination, the 
examiner noted that the veteran's ability to maintain 
employment and perform job duties in a reliable, flexible and 
efficient manner was severely impaired, explaining that the 
veteran was formerly the director of operations for a state 
disability agency, but was strongly encouraged to leave when 
he became unable to perform his job duties because of 
concentration and memory problems and irritability with co-
workers.  The examiner noted that at the time of the March 
2007 examination, the veteran was maintaining part-time entry 
level employment, but only because his employer was working 
with him, and allowed him to go home if he felt unable to 
cope or experienced a panic attack while at work.  

In regards to deficiencies with thinking and judgment, the 
examiner noted that the veteran was not able to spell 
"world" backwards, however, his thought process was logical 
and coherent and devoid of hallucination.  In addition, in 
regards to social impairment, the examiner described the 
veteran's social adaptability and interactions with others as 
considerably to severely impaired and stated that his overall 
level of disability was in the severe range.  At this 
examination, the veteran also noted that he had suicidal 
ideation at times, but denied any current plans to act on it.  
Records from the Columbia VAMC dated in March 2005, support 
the veteran's statements that he experienced suicidal 
ideation at times, as these records note an inpatient 
hospitalization due partly to the veteran's thoughts of 
harming himself. 

In conclusion, although there is no evidence of obsessional 
rituals; no evidence of speech that is intermittently 
illogical, obscure, or irrelevant; and no evidence of neglect 
of personal appearance and hygiene, overall, the veteran is 
deficient in most areas, particularly in terms of employment, 
where he is unable to maintain full-time, steady employment 
and perform his job duties day in and day out because of his 
PTSD symptoms.

In sum, taking into account all the medical evidence of 
record, the Board finds that the veteran's PTSD more nearly 
approximates the criteria required for a 70 percent rating, 
effective from the date service connection was awarded.  
Although certain record entries, such as the April 2006 one, 
suggest improvement in symptoms, a retrospective review of 
the record since March 2005 tends to show that the veteran 
predominantly experienced deficiencies due to PTSD that 
support the award of the 70 percent rating.  Indeed, he was 
hospitalized because of his symptoms in 2005 and even in 
early 2006 it was noted that he could not work a full day.  
He could interact with others, but it appears that he had 
very few, if any, effective relationships with others outside 
his family.  Consequently, resolving reasonable doubt in the 
veteran's favor, the 70 percent rating is warranted since the 
award of service connection.  

As for whether a total rating is warranted, the Board notes 
that examiners have characterized the veteran's 
symptomatology as severe or serious, but not as totally 
disabling.  He has not experienced problems akin to gross 
impairment in thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to himself or others, problems with activities of 
daily living, such as grooming, etc., or disorientation or 
extreme memory loss.  During the pendency of the claim, he 
has been able to work, albeit with assistance from an 
employer and with time off.  Additionally, he has maintained 
certain relationships and is an excellent communicator, as 
demonstrated at his hearing with the Board.  Consequently, a 
rating greater than 70 percent is not warranted at any point 
during the pendency of the claim.  

Headaches

The veteran contends that his migraine headaches are directly 
attributable to his service-connected PTSD.  Specifically, 
the veteran contends that the onset of his headaches occur 
directly after his flashbacks and panic attacks, and on those 
days when he has been distressed with anxiety about the 
events that occurred during his service in Vietnam.

At the outset, regarding direct service connection, the Board 
notes that the veteran's service medical records (SMRs) do 
not show complaints of or treatment for headaches in service, 
and the veteran himself stated in his October 2007 hearing 
that he did not have headaches in service, and noted that the 
first time he experienced severe headaches was in 2003 or 
2004 when he had a "psychiatric break."  However, the file 
does contain an August 2006 letter from S.R., M.D., stating 
that the veteran was seen for migraine headaches, and noted 
that he reported first having headaches after a head injury 
from a hand grenade explosion when he was 22 years old.  The 
physician opined, that his headaches, including his 
migraines, were most likely a result of that head injury.  In 
regards to a direct service connection analysis, the Board 
notes that the veteran's primary contention is that his 
headaches are secondary to his PTSD rather than directly 
related to an incident or event in service as mentioned by 
Dr. R., in her August 2006 letter.  Given the veteran's own 
assertions, the Board finds that his headache disorder did 
not begin in service or as a direct result of an injury in 
service.

Turning to the question of service connection on a secondary 
basis, the file contains an April 2007 VA examination which 
discusses the relationship between the veteran's headaches 
and his PTSD.  At this examination the veteran reported that 
he experienced headaches following a flashback about 75 
percent of the time, estimated that he had flashbacks two or 
three times a week, and described his headache as being over 
the right side of his face and over the right side of his 
skull.  On examination, the examiner noted that the veteran 
did not offer any history spontaneously about the notation by 
Dr. R. in the neurology clinic that he was subject to a hand 
grenade explosion while serving in Vietnam.  The examiner 
noted that when he asked the veteran about this issue, he 
stated that he had been subjected to a hand grenade blast but 
did not attribute any of his headaches to it.  The examiner 
stated that the issue of the hand grenade blast could not be 
denied or verified and noted that there was no information to 
support a diagnosis of post-traumatic headache.  The examiner 
went on to state that the only headache he could verify was 
the headache that represented one of the many symptoms of 
PTSD and noted that he did not believe the veteran had a 
migraine problem that was separate from his PTSD, but rather, 
one that was a feature of PTSD.

In addition to this April 2007 examination, at the veteran's 
March 2007 VA examination for PTSD, the VA examiner, P.M., 
PhD, opined that it appeared that the veteran's anxiety was 
the precipitant for his headaches.  Specifically, although 
she noted that she could not speak to the type of headaches 
the veteran experienced, (i.e., whether the veteran's 
headaches were in fact migraines), she noted that when the 
veteran developed an anxious feeling, he started having a 
flashback, and ended up developing a headache.  The examiner 
opined that given what the veteran described, it appeared 
that his headaches were at least as likely as not caused or 
aggravated by his PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service-connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).

In this case, the Board finds that the March and April 2007 
VA examinations provide sufficient evidence to conclude that 
the veteran's headaches are secondary to his PTSD symptoms.  
Here, the April 2007 VA examiner stated that the veteran's 
headaches were one of the features of PTSD and not a separate 
diagnosis; and stated that the only headache he could verify 
was the headache that represented one of the many symptoms of 
PTSD.  The Board finds that one way to interpret this 
statement is to conclude that the veteran's headaches are 
proximately due to his PTSD.  In addition, the April 2007 
examiner opined that, although she did not have the expertise 
to diagnose the veteran's specific type of headache, given 
what the veteran described, it appeared that his headaches 
were at least as likely as not caused or aggravated by his 
PTSD.  In conclusion, the Board finds that the March and 
April 2007 statements by the VA examiners, along with the 
veteran's lay statements, provide sufficient evidence to 
conclude that the headaches the veteran experiences are a 
result of or proximately due to his service-connected PTSD.

While it is not entirely clear that the veteran's headaches 
are migraine ones, the April 2007 examiner implied that they 
were migraines when he said that the veteran's "migraine 
problem" was one of the features of the service-connected 
PTSD.  Resolving reasonable doubt in the veteran's favor, the 
Board concludes that he has migraine headaches that have been 
caused by PTSD.


ORDER

Entitlement to a 70 percent rating for post-traumatic stress 
disorder (PTSD) is granted, effective from March 31, 2005, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to service connection for migraine headaches 
secondary to PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


